IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-10-00025-CR

                          IN RE ROBERT ALLEN BYRD


                                 Original Proceeding


                           MEMORANDUM OPINION


       Robert Allen Byrd filed a petition for writ of mandamus regarding the correction

of an offense attributed to Byrd listed on the “N.C.I.C.” database. There are procedural

problems in this proceeding, but we use Rule 2 to look beyond those problems and

deny the petition. See TEX. R. APP. P. 2.



                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed January 27, 2010
Do not publish
[OT06]